                                          Case 3:20-cv-05360-TSH Document 24 Filed 04/09/21 Page 1 of 1




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     THERESA MARIE MITFORD,                              Case No. 20-cv-05360-TSH
                                   6                    Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   7             v.

                                   8     ANDREW M. SAUL,
                                   9                    Defendant.

                                  10

                                  11          On February 23, 2021, the Court granted the parties’ stipulation to extend briefing

                                  12   deadlines in this case, extending the deadline for Plaintiff to move for summary judgment or
Northern District of California
 United States District Court




                                  13   remand to March 25, 2021. ECF No. 21. As there had been no subsequent docket activity, the

                                  14   Court ordered the parties to file a status report by April 8, 2021. ECF No. 22. On April 9

                                  15   Defendant’s counsel filed a report indicating counsel emailed Plaintiff’s counsel regarding the

                                  16   status report on April 7 but had not received a response. ECF No. 23. Accordingly, the Court

                                  17   ORDERS Plaintiff Theresa Marie Mitford to show cause why this case should not be dismissed

                                  18   for failure to prosecute and failure to comply with court deadlines. Plaintiff shall file a declaration

                                  19   by April 22, 2021. If a responsive declaration is filed, the Court shall either issue an order based

                                  20   on the declaration or conduct a hearing on May 6, 2021 at 10:00 a.m. by Zoom video conference.

                                  21   The webinar link and instructions are located at https://cand.uscourts.gov/judges/hixson-thomas-s-

                                  22   tsh/. Notice is hereby provided that failure to file a written response will be deemed an admission

                                  23   that Plaintiff does not intend to prosecute, and the case may be dismissed without prejudice. Thus,

                                  24   it is imperative the Court receive a written response by the deadline above.

                                  25          IT IS SO ORDERED.

                                  26   Dated: April 9, 2021

                                  27
                                                                                                     THOMAS S. HIXSON
                                  28                                                                 United States Magistrate Judge
